In an action, inter alia, for a divorce, for rescission of an antenuptial agreement, and for ancillary relief, the plaintiff wife appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), entered November 24, 1982, which, among other things, declared the antenuptial agreement to be valid, granted the defendant husband a divorce on his counterclaim for such relief on the ground of cruel and inhuman treatment, and denied an award of maintenance to the plaintiff. Judgment affirmed, with costs. Although the plaintiff wife correctly points out that the Trial Judge erred in failing to state the reasons for his denial of maintenance as required under section 236 of the Domestic Relations Law (part B, subd 6, par b), reversal is not required where the reasons for the denial appear on the face of the record (Damiano v Damiano, 94 AD2d 132, 134). The marriage here was of very short duration, between two elderly people who had principally sought companionship, not financial security; they had waived their rights to each other’s estates by antenuptial *461agreement. Prior to the marriage, the plaintiff had been entirely self-supporting, and had been so for many, many years. She had independent savings and assets, which she kept separate during the 18-month period during which the parties cohabited as husband and wife. Finally, a divorce was granted to the defendant on his counterclaim for that relief based upon cruel and inhuman treatment by the plaintiff. On these facts, the denial of maintenance was proper. Mangano, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.